DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending. The amendment filed on 12/02/2021 has been entered. Claims  1-17  are withdrawn. Claims 1-12, and 15-17 are under consideration.
Priority
The instant application claims foreign priority benefit to PCT/EP2018/063036 filed 05/18/2018 which claims priority to EP17173816.4 filed on 05/31/2017. As such the effectively filed date for the instant application is 05/31/2017.
Specification
The disclosure objected to because in [0055] it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of applicant’s clean copy of the specification is filed on 12/02/2021.
Withdrawn/Claim Objections/Necessitated by Amendment
Claim 2 objected to because of the Markush claim format is withdrawn in view of applicant’s amendment.
Withdrawn/Claim Rejections - 35 USC § 112Necessitated by Amendment
Claims 2, 4, 7, 8, 10, 11-12, 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AlA 35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicant’s amendment.
Maintained/Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

1.	Claims 1-6, 8-12, 15, 17, remain rejected under 35 U.S.C. 103 as being unpatentable over Vallier (Journal of Cell Science, 118: 4495-4509, 2005) in view of Kumagai (Kumagai (Biochemical and Biophysical Research Communications, 434: 710-716, 2013), Senda (20150329832), Chen (Nat Methods, 8(5): 1-22, 2011) for the reason of record dated 09/02/2021.
For the record the rejection is reiterated below.
Vallier teaches in order to maintain pluripotency of human embryonic stem cells (hESCs), activin or nodal and FGF 2 were added to the conditioned medium (p. 4495, Abstract). It is also described that, when feeder-free culture is performed on Matrigel, a chemically defined medium (CDM) containing 10 ng/ml activin, 7 g/ml insulin, 15 g/ml l transferrin, is used (p. 4496, the left column, I. 4 to the right column, I. 1). Regarding claims 3-4, Vallier teaches the TGF-beta superfamily 10 ng/ml activin (abstract, p 4406, 1st column last paragraph). Regarding claim 8, Vallier teaches 10 ng/ml activin that is 10 mg/L that falls within the claimed range of 2 mg/L to 20 mg/L. Regarding claim 11, Vallier teaches 15 ug/ml transferrin that is 15 mg/L that falls within the claimed range of 5 mg/L to 25 mg/L. Regarding claim 15, Vallier teaches a cell culture system comprising hESCS and a chemically defined medium (p. 4496, the left column, I. 4 to the right column, |. 1). Regarding claim 17, Vallier teaches a kit to perform the quantitation (p 3, 1% paragraph).
Vallier does not teach FIASMA.
However, before the instant effective filing date of the instant invention, Kumagai teaches Trimipramine (FIASMA) which promote long-term hESC self-renewal without FGF in the medium (abstract). The hESCs maintained high expression levels of pluripotency markers had normal karyotype after 20 passages and could differentiate into all three germ layers (abstract). Regarding claim 5, Kumagai teaches defined xeno-free media for clinical applications (abstract, p 710, 1% column 2" paragraph). Regarding claim 6, Kumagai teaches without FGF (abstract).
Kumagai does not teach carbon source, vitamins, and salts and fatty acids.
However, before the instant effective filing date of the instant invention, Senda teaches a culture medium for proliferation of a pluripotent stem cell while maintaining an undifferentiated state, wherein said medium comprises an albumin, at least one member selected from the group consisting of a pharmaceutically acceptable salt thereof, wherein the amount of fatty acid carried by said albumin in said medium is not more than 9 mg/g, based on the weight of said albumin; further contain an additive as long as it does not inhibit proliferation of pluripotent stem Regarding claim 9, Senda teaches HEPES [0208].
Vallier and Kumagai and Sande do not teach selenium.
However, before the instant effective filing date of the instant invention, Chen (Nat Methods, 8(5): 1-22, 2011) teaches 14 ug/L of selenium is essential for sustained culture expansion (Fig. 2d) and L-ascorbic acid (Vitamin C) promoted ES cell proliferation (Fig. 2c) (p 3, 2" paragraph). Regarding claim 10, Chen teaches 14 mg/L of selenium that falls within the claimed range of 10 g/L to 50 g/L. Regarding claim 12, Chen teaches 64 mg/L of ascorbic acid that falls within the claimed range of 10 mg/L to 100 mg/L.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the 10 ng/ml activin, 7 ug/ml insulin, 15 ug/ml transferrin to maintain pluripotency of human embryonic stem cells as disclosed by Vallier by using Trimipramine which promote long-term hESC self-renewal and hESCs and maintained high expression levels  of pluripotency markers as disclosed by Kumagai and by using carbon source, vitamins, and salts and fatty acids for proliferation of pluripotent stem cell while maintaining an undifferentiated state as disclosed by Senda and by using selenium essential for sustained culture expansion because Vallier teaches that it is within the skill of the art to practice the invention using activin and because Kumagai teaches Trimipramine which promote long-term hESC self-renewal and because Senda teaches using carbon source, vitamins, and salts and fatty acids for proliferation of a pluripotent stem cell while maintaining an undifferentiated state and because Chen teaches selenium essential for sustained culture expansion of hiPSCs.
One would have been motivated to do so in order to receive the expected benefit of Trimipramine to promote long-term hESC self-renewal and the hESCs maintain high expression levels of pluripotency markers with normal karyotype after 20 passages and could differentiate into all three germ layers and for carbon source, vitamins, and salts and fatty acids does not inhibit proliferation of pluripotent stem cells while maintaining an undifferentiated state and selenium essential for sustained culture expansion.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining activin, 7 ug/ml insulin, 15 ug/ml transferrin with Trimipramine and carbon source, vitamins, and salts and fatty acids to maintain hESCS in an undifferentiated state by combining the teachings of Vallier and Kumagai and Sande and Chen.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicants argue first that the chemically defined cell culture medium of the present invention eliminates the known disadvantages of the media component FGF2, which is used in media of each of Vallier, Chen and Senda. As stated in the present application, it was a known in the field that the use of FGF2 in cell culture media requires a daily media change interval, due to the short biologic half-life of FGF 2. FIASMAs have a much longer half-life in cell culture media, allowing media replacement to be made up to every 72 hours as is described in combination of a FIASMA and a TGF-beta superfamily member is not disclosed or even suggested by the combination of cited art. Second, it is submitted that a combination of a FIASMA and a TGF-beta superfamily member results in a beneficial synergistic effect for cultivating a variety of pluripotent stem cell lines (see example 2 on page 34 and example 7 on page 39 of the specification). The effect also includes prolonging the medium replacement intervals, while maintaining pluripotency of the cells (see page 15, lines 1 to 24 of the specification). Such a synergistic effect is not mentioned or suggested in the combination of cited art. Third, it is submitted that the disclosure of Senda emphasizes the disadvantages of the E8 medium of Chen in the long-term cultivation of pluripotent stem cells. Instead of improving long-term cultivation by replacing FGF2 with a FIASMA, Senda teaches the addition of ethanolamine, sulfated saccharides and 3-mercaptoethanol to the medium. Accordingly, the teachings of Senda would lead the skilled person away from a combination of a FIASMA and a TGF-beta superfamily member in a cell culture medium. Applicants arguments have been fully considered but are not persuasive.
In response, first because the use of FGF2 in cell culture media requires a daily media change interval, due to the short biologic half-life of FGF 2 and FIASMAs have a much longer half-life in cell culture media, allowing media replacement to be made up to every 72 hours does not preclude combining activin, 7 ug/ml insulin, 15 ug/ml transferrin with Trimipramine and carbon source, vitamins, and salts and fatty acids to maintain hESCS in an undifferentiated state by combining the teachings of Vallier and Kumagai and Sande and Chen. This is because Trimipramine promotes long-term hESC self-renewal and the hESCs maintain high expression levels of pluripotency markers with normal karyotype after 20 passages and could differentiate Second, a combination of a FIASMA and a TGF-beta superfamily member results in a beneficial synergistic effect for cultivating a variety of pluripotent stem cell lines it is noted that a combination of a FIASMA and a TGF-beta superfamily member only are not instantly claimed. These two a combination of a FIASMA and a TGF-beta superfamily member only appear to be only a part of the instant claims, so it is not clear that they will provide the same extent of a chemically defined medium for eukaryotic cell culture, comprising water, at least one carbon source, one or more vitamins, one or more salts, one or more fatty acids, one or more buffer components, selenium, at least one substance of the group of functional Inhibitors of Acid Sphingomyelinase (FIASMAs) and at least one polypeptide of the TGF-B superfamily with the ability to inhibit stem cell differentiation. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent”.  Moreover, MPEP 716.02(b) states that evidence relied upon to establish unexpected results should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  It is noted that there is no statistical analysis of the results in the specification of a combination of a FIASMA and a TGF-beta superfamily member results in a beneficial synergistic effect for cultivating a variety of pluripotent stem cell lines.  In summary, Applicant has not met the burden of establishing that the results of a combination of a FIASMA and a TGF-beta superfamily member results in a beneficial synergistic effect for cultivating a variety of pluripotent stem cell lines are unexpected and thereby provide evidence of non-obviousness because it is not clear that the results are unexpected (e.g. synergistic), or that they are of statistical significance.  Finally, it is not clear that unexpected results would have been obtained with a combination of a FIASMA and a TGF-beta superfamily member results in a beneficial synergistic effect for cultivating a variety of pluripotent stem cell lines without the chemically 
Third, regarding the teachings of Senda emphasizes the disadvantages of the E8 medium of Chen in the long-term cultivation of pluripotent stem cells. Instead of improving long-term cultivation by replacing FGF2 with a FIASMA, Senda teaches the addition of ethanolamine, sulfated saccharides and 3-mercaptoethanol to the medium. Accordingly, the teachings of Senda would lead the skilled person away from a combination of a FIASMA and a TGF-beta superfamily member in a cell culture medium is not convincing because Applicants have pointed nothing to combine the 10 ng/ml activin, 7 ug/ml insulin, 15 ug/ml transferrin to maintain pluripotency of human embryonic stem cells as disclosed by Vallier by using Trimipramine which promote long-term hESC self-renewal and hESCs and maintained high expression levels  of pluripotency markers as disclosed by Kumagai and by using carbon source, vitamins, and salts and fatty acids for proliferation of pluripotent stem cell while maintaining an undifferentiated state as disclosed by Senda and by using selenium essential for sustained culture expansion because Vallier teaches that it is within the skill of the art to practice the invention using activin and because Kumagai teaches Trimipramine which promote long-term hESC self-renewal and because Senda teaches using carbon source, vitamins, and salts and fatty acids for proliferation of a pluripotent stem cell while maintaining an undifferentiated state and because Chen teaches selenium essential for sustained culture expansion of hiPSCs. In accord with In re Gurley, a reference teaches away when it would lead a person of ordinary skill to expect that the claimed invention would not work. Applicants have pointed to nothing in combining the teachings of Vallier and Kumagai and Sande and Chen teachings that would lead an ordinary skilled worker to expect that their medium would not work 

2.	 Claims 1, 7 remain rejected under 35 U.S.C. 103 as being unpatentable over Vallier (Journal of Cell Science, 118: 4495-4509, 2005) in view of Kumagai (Kumagai (Biochemical and Biophysical Research Communications, 434: 710-716, 2013), Senda (20150329832) as applied to claim1-6, 8-9, 11, 15, above, and further in view of Kornhuber (Cell Physiol Biochem, 26: 1- 12, 2010), Wilson (US 20100035859 A1) for the reason of record dated 09/02/2021.
For the record the rejection is reiterated below.
The teachings of Vallier and Kumagai and Sande and Chen apply here as indicated above.
Vallier and Kumagai and Sande and Chen do not teach, wherein the concentration of the at least one FIASMA is in the range of 0.1 mg/L to 10 mg/L, preferably in the range of 0.5 mg/L to 5 mg/L.
However, before the instant effective filing date of the instant invention, Kornhuber teaches when applying 10 uM drug concentrations to a cell culture system, we observed a bimodal distribution of functional inhibition of ASM, meaning that a drug either acts as a FIASMA (reduction to less than 50% ASM activity compared to controls) or does not act as a FIASMA, with only a few intermediate compounds. FIASMAs bimodal distribution occurring with 10 uM drug concentrations also indicates, that the IC50 values of most FIASMAs are below 10 uM (p 6, 1% column 6" paragraph). Wilson also teaches Trimipramine concentrations in culture media of 5 uM [0114]. Drugs tested: Trimipramine, Fluphenazine, Selegaline, Methylsergide and zolmitriptan. Each drug was tested singly at final concentrations of 5 uM in the culture media. Cells were assayed as described previously for prion content after the first passage after one week exposure to drug [0114].
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the hESC mediun containing Trimipramine to maintain hESCS in an undifferentiated state as disclosed by Vallier and Kumagai and Sande and Chen by adjusting the FIASMA concentration to a range of 10 uM in a cell culture medium to adjust the IC50 of the in vitro FIASMA as disclosed by Kornhuber because Kumagai also teaches FIASMA Trimipramine which promote long-term hESC self-renewal the hESCs maintained high expression levels of 
One would have been motivated to do so to receive the expected benefit of the 5 uM to 10 uM in a cell culture medium to adjust the appropriate concentration of IC50 in vitro after passaging.
The combination of prior art cited above in all rejections under 35 U.S.C. 105 salshes the factual inquiries as set forth in Graham v. John Deere Co., 383 U5. 1,148 USPQ 4 59 (1966). Once this has been accomplished the holdings in RSH can be applied (KSR internatia nal Co. v. Teleflex inc. (KSR), 550 U.S. 389, 82 USPOed1 385 (2007): “Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods of yield predictable results: (B) Simple substitution of one known element for a another to obtain predictable results; (C) Use of known technique to improve similar devices (methods or products} in the same way; (3) Applying a known technique to a known (method, or product) ready for improvement to yield predictable results: (&} “Obvious to try” - choosing from m finite number of identified, predictable solutions, with a reasonable expectation of success: { F} Known work in one field of endeavor may prompt variations of it for use in either the same field d or a different one based on design incentives or other market forces if the variations are predict able to one of ordinary skill in the art: (G}Some teaching, suggestion, or motivation in the prior a ft that would have led one of ordinary skill of modify the prior art reference or of combine prior art reference leaching arrive at the claimed invention ”for example the present situation, rationales A, B, E, F and G are applicable. The claimed concentration range was known in the art at the time of filing as indicated by the teachings of the cited reference. The FIASMA Trimipramine concentration to a range of 10 uM in a cell culture medium is clearly laid out in the teachings of Kornhuber. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite leaching and motivation with a clear, reasonable expectation of success. The cited prior aril meets criteria set forth in both Graham and KSR.
Response to arguments
Applicants argue the arguments are the same as above regarding the combination of Senda, Chen, Vallier and Kumagai are relevant to the instant rejection as well. 
3.	Claims 1, 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Vallier (Journal of Cell Science, 118: 4495-4509, 2005) in view of Kumagai (Kumagai (Biochemical and Biophysical Research Communications, 434: 710-716, 2013), Senda (20150329832) as applied to claim1-6, 8-9, 11, 15, above, and further in view of Meng (abstract 2010) for the reason of record dated 09/02/2021.
For the record the rejection is reiterated below.
The teachings of Vallier and Kumagai and Sande and Chen apply here as indicated above.
Vallier and Kumagai and Sande and Chen do not teach further comprising an extracellular matrix, preferably a xeno-free extracellular matrix.
Meng (abstract 2010) teaches xeno-free extracellular matrix isolated from foreskin fibroblasts supports long- term xeno-free human embryonic stem cells (abstract). The KES cells can be cultured in complete xeno-free conditions without the loss of pluripotency and furthermore, without the possibility of contamination from exogenous sources (abstract). Long-term xeno-free expansion of hES cells resulting hES cells were subjected to stringent fests and were found to maintain ES cell features, including morphology, pluripotency, stable karyotype, and expression of cell surface markers, for at least 20 passages. Xeno-free culturing practices are essential for the translation of basic HES cell research into the clinic (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the hESC mediun to maintain hESCS in an undifferentiated state as disclosed by Vallier and Kumagai and Sande and Chen by further using xeno-free extracellular matrix to support long term xeno-free that supports long-term xeno-free human embryonic stem cells as disclosed by Meng because Vallier and Kumagai and Sande and Chen teach that it is within the skills of an ordinary artisan to culture hESCs in medium while maintaining hESCS in an undifferentiated state and expansion and because Meng teaches xeno-free extracellular matrix resulting HES cells were found to maintain ES cell features, including morphology, pluripotency, stable karyotype, and expression of cell surface markers, for at least 20 passages essential for the translation of basic hES cell research into the clinic (abstract).
One would have been motivated to do so in order to receive the expected benefit of xeno-free extracellular matrix to supports long-term xeno-free human embryonic stem cells and without the loss of pluripotency and furthermore, without the possibility of contamination from Exogenous sources.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the medium maintain hESCS in an undifferentiated state with Xeno-free culturing practices are essential for the translation of basic NES cell research into the clinic by combining the teachings of Vallier and Kumagai and Sande and Chen and Meng.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue the arguments are the same as above regarding the combination of Senda, Chen, Vallier and Kumagai are relevant to the instant rejection as well. 
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632